PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/098,910
Filing Date: 14 Apr 2016
Appellant(s): Red Hat, Inc.



__________________
Eric P. Jenson, Reg No. 37,647
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues “Claims 1-16, 22, and 23 comply with the Written Description Requirement”, specifically that there is enough support in the specification to reasonably convey to those skilled in the art that the limitation in question (“…the at least one other memory page being identified without receipt of a request from the second computing device related to the at least on other memory page”) is supported.
The examiner respectfully disagrees. In response to A, the examiner submits that the rejection is proper. As stated in the Advisory Action mailed 2/24/2022, the limitation in question is a negative limitation, which requires more definitive recitation in the specification to be supported (see MPEP 2173.05(i)). This is also stated on pg. 8 in Footnote 6 in the previous board decision made 7/31/2020 in regards to a different negative limitation the appellant had made). Such definitive recitation does not exist in the specification, particularly in the paragraphs cited in appellant’s argument. They do not reasonably convey, for the identification procedure, that it is done without receipt of a request from the second computing device. Paragraph [0032] and [0039] give examples as to how the memory pages in question may be selected (such as randomly), however it does not go into explicit detail on the process of the selection and certainly does not mention whether or not a request is received from the second computing device. There are several methods that can be used even with selecting randomly that can require a request from the second device and there are several that can be done without a request as well. 
The specification essentially presents a genus and gives a few broad species under that genus (determine randomly, which is presented in claim 2). However, it does not give enough detail to claim the specific species that is being presented in the independent claims. If the exclusion of such a request is important enough to be claimed then it should also be more explicitly defined in the specification. As there is no explicit exclusion mentioned in the specification regarding the methods for identifying the memory pages the 112(a) still stands. 
Appellant argues that the references do not teach the limitations of the independent claims.
Specifically, Appellant contents that “Venkitachalam discloses iteratively sending modified memory pages from one computing device to another computing device (Venkitachalam, para. 0059). The Patent Office asserts that the iterative determination of modified memory pages as disclosed in Venkitachalam discloses Appellant’s recited steps of 1) iteratively determining a modified memory page and 2) identifying one other memory page (but the Patent Office does not assert that Venkitachalam discloses the identification of one other memory page “that was previously sent to the second computing device”). But removing the clause “that was previously sent to the second computing device” from the limitation “at least one other memory page of the plurality of memory pages that was previously sent to the second computing device” eliminates the meaning of the phrase “at least one other memory page” because the phrase “at least one other memory page” is defined as a memory page “that was previously sent to the second computing device.” It is a prime example of evaluating elements in isolation and failing to consider the claim as a whole. In the absence of evaluating elements in isolation, Venkitachalam simply discloses step 1, the iterative determination of modified memory pages. Again, Appellant’s claim 1 recites both 1) the iterative determination of modified memory pages and 2) the identification of one other memory page. Nowhere does Venkitachalam disclose both 1) the iterative determination of modified memory pages and 2) the identification of one other memory page, as recited in Appellant’s claim 1.”
The examiner respectfully disagrees. In response to B-1, as stated Examiner’s Answers submitted 12/20/2018, the examiner submits that the rejection is proper and that the cited limitation “identify...at least one other memory page of the plurality of memory pages that was previously sent” was not disregarded as it is addressed by the teachings of Hunter
Also, Venkitachalam does disclose both iteratively determine that the contents of a memory page is modified and identifying at least one other memory page of the plurality of memory pages. Paragraph [0059] states that the modified pages can be tracked and transmitted to the second VM so the two are synchronized. This means that multiple pages will have to be identified and sent to the second VM. Venkitachalam does not teach this identification for corruption detection purposes, but it does teach identifying multiple different pages. Lee et al. (US PGPub 2013/0067270, hereafter referred to as Lee) in the Final Rejection mailed 12/13/2021 is what is relied upon to teach the corruption detection purposes. It should also be noted that “for corruption detection purposes”, is first: a recitation of intended use as to why data verification is taking place and second: was amended in to change the reasoning from the previous reason which was for verification purposes, which was stated as taught by Hunter (see Final rejection mailed 5/3/2018). There are several reasons to perform data verification and corruption detection is one of the more common reasons. All the verification methods that are presented by the references can be used for corruption detection purposes as the verification process for determining if the copy data is current (has all updates) or is corrupted/altered in some way is the same. 
Also there is nothing in the claims that states that the other memory page is different from the modified memory pages. The other memory page has to be different from the first page that was determined to be modified, but it does not mean the other memory page is also a modified memory page, it is just not the first modified memory page. The “at least one other memory page” is stated as being part of the plurality of memory pages and is separate from the memory page that has been modified. It has been previously sent to the second memory device and that is the only characteristics given. It is identified to check to see if it is corrupt, but this alone does not state whether or not modification had occurred and certainly does excluded it as a possibility.
Specifically, Appellant contents that “Nowhere does Hunter teach or suggest anything to do with memory pages. The Patent Office does not even assert that Hunter discloses the identification of memory pages. Moreover, dissecting the referenced limitation into isolated parts eliminates the meaning of the limitation in its entirety. The Patent Office suggests that “identifying a piece of data without a request to do so” is known. However, that is not what the limitation recites as a whole. When analyzing the limitation as a whole, the limitation reads “identify... at least one other memory page of the plurality of memory pages that was previously sent to the second computing device, the at least one other memory page being identified without receipt of a request from the second computing device related to the at least one other memory page.” Analyzing this limitation in isolation without the phrase “was previously sent to the second computing device” is exactly what MPEP 2103 prohibits because “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.”…”
The examiner respectfully disagrees. In response to B-2, the examiner submits that Hunter teaches multiple types of synchronization operations such as the full sync, initial full sync, delta sync (which is the same type of synchronization method being performed in Venkitachalam), online sync, and offline sync. The sync operations of Hunter are also part of VMware’s vSphere Replication which is a hypervisor based virtual machine replication solution. The full sync operation as stated in the Final Office Action mailed 12/13/2021, will take checksums of data that is stored on the source and target and compare them. Hunter explicitly states “Full sync :…This process identifies the differences between the source and target virtual disks.” The fact that there is already data on the target means that that data had to have been previously sent. While this comparison is going on the system is actively sending any differences that are discovered to the target so both source and target are the same, i.e. synchronized. Hunter clearly demonstrates that it is actively identifying data that was previously sent and checking to see if there are any differences. For the initial full sync, data is just copied as it does not exist on the target device (it is stated as being empty on pg. 2), however if seeds are used, then there will be data that was previously sent that is then used int eh comparison and checked.
vSphere Replication is the component that keeps track and performs the synchronization meaning that the determinations as to what is checked and when are made by it, not the virtual  disks that contain the data. This means that the identification is done without the second memory computing device sending a request as it is the vSphere Replication, which is its own separate entity, that is overseeing and directing the synchronization process. Also the claim language states that the identification is of a page that was previously sent, it does not further specify how it was sent so the argument that since vSphere Replication is the one doing the copying that it does not teach the limitation is incorrect. For data to be copied from the source it has to be sent from the source to the target. Even if vSphere is the one coordinating the process, the data still has to go from the source to the target. The particular method of sending is not specified in the claims it is just stated as being sent, which Hunter is shown to teach (otherwise the disks would not be synchronized).  
Specifically, Appellant contents that “ [The Patent Office]…asserts that column 7, lines 5-11 of Bissett discloses these features (Final Office Action, pages 4-5). Appellant respectfully disagrees. Column 7, lines 5-9 of Bissett disclose “The primary system 105 can forward disk data to TVM 135 as soon as the disk data is available. The TSL in AM 125 produces a checksum for the disk data and forwards the checksum to the TSL in AM 130.” Figure 1 of Bissett is provided below. Thus, Bissett discloses that disk data is sent to a target virtual machine 135 running on a first device, a host 105, and a checksum for the disk data is sent to an Availability Manager (AM) running on a different device, a host 110. Appellant submits that sending data to one device and a checksum to another device fails to teach or suggest sending a verification value and a memory page identifier to the same device to which the memory page was previously sent.”
The examiner respectfully disagrees. In response to B-3, the examiner submits that Bissett is relied upon to teach generating a verification value based on the contents of the at least one memory page and sending the verification value and a memory page identifier that identifies the at lest one other memory page to the second hypervisor module on the second computing device, which it does. The cited portions of Bissett are part of a transaction operation in mirrored devices that is described starting on Col. 6, line 4 where the initial paragraph of the column (lines 4-22) state that mirroring operations take place between systems 105 (the one in which AM 125 and TVM 135 are on) and system 110 (which AM 130 is on). Since the data is being mirrored and both devices are considered active (Col. 6, line 51-62), the command is sent to both and the process confirms that the data being accessed is the same on both devices (synchronized). This is why the checksum is sent to the other device. The command for the data is sent to both devices and a verification takes place to ensure that data is the same. The initial command especially will have to have an identifier for the memory page (as it is stated as being a read request and as stated in the rejection Col. 4. Lines 52-55 show that address tables are in use for data location. Access commands will either have an address or object/content ID that specifies the data to be accessed). This shows that both the verification value and a memory page identifier are sent to the second device. It should also be noted that both have to be sent, but there is no further description as to how, leaving the limitation in question broad enough for Bissett to apply.
Since the devices have to know what data the checksum is referencing, identifiers would also have to be sent otherwise the receiving device would get a checksum it does not know what to do with as it has no way to identify what to compare it to for verification. Bissett is relied upon to teach the concept of sending the verification value along with a memory page identifier. The context of it doing so is different (performing read operation in a mirrored system), but it is still relevant to the limitations present. 
When any data is being handled (read/copied/garbage collection/verified) there has to be identifiers to ensure the correct data is being operated on. When any metadata is being created and sent that is related to particular data (which the checksum is), then an identifier will also be associated with it to ensure the metadata is properly associated with the correct data. Identifiers for data are how system keep track of what is related to what and what is being requested to be operated on.
The appellant then mentions the use of Lee, but does not put forth arguments about its teachings of the specified limitations
Specifically, Appellant contents that “none of the five references relied upon by the Patent Office teach or suggest the proactive identification of a memory page that was previously sent to a second hypervisor module in the absence of a request to do so, generating a verification value based on the memory page for corruption detection purposes, and sending the verification value and a memory page identifier to the second hypervisor module. Appellant further submits that the Examiner’s piecemeal dissection of Appellant’s claims into discrete elements and examination thereof in isolation, rather than analyzing Appellant’ claim limitations as a whole, is improper under MPEP 2103. For at least the foregoing reasons, Appellant submits that claim 1 is allowable over the cited references. Moreover, Appellant submits that the Patent Office has failed to make a prima facia case of obviousness because the Patent Office has failed to provide articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”
The examiner respectfully disagrees. In response to B-4, the examiner submits that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rationale being presented is that the combination of prior art elements according to known methods yield the predictable results of the stated limitations (MPEP 2143, I, A), and simple substitution in the case of Linkert and Lee (MPEP 2143, I, B). Prior art was found (Venkitachalam, Hunter, Bissett, Linkert, and Lee for the independent claims) that included each element claimed, the only difference being the lack of the actual combination of elements being in the same reference, given that the verification of data that is copied for a backup/checkpoint/mirror/etc. is a common practice (as evident by Bissett, Hunter, Linkert, and Lee which all perform verification and who’s dates range from 2006-2015), it would have been obvious to combine the references to yield the predictable results of the stated limitations. 
	Venkitachalam is relied upon because it gives a detailed description as to how synchronization processes generally works, particularly the architecture that is used in the claims as well as in describing process of what happens on the source and target device when performing a synchronization operation. Hunter is relied upon because it describes multiple different types of synchronization operations that can change the timing of certain actions (the identifying previously sent data without receipt of a request and generating the verification value of the other data). Bissett is relied upon as it teaches the concept of sending the verification value and a memory page identifier (as well as the page group of claim 3). Linkert is relied upon to teach the memory in question being a RAM as well as explicitly stating that the verification value is sent without the content of the page. Lee is only incorporated into the rejection to teach reason as to why the verification would be performed (for corruption detection).
It should also be noted that the rationale used was also affirmed in the board decision 7/31/2020 (pg. 12-14). Although this decision was in reference to now canceled claims 18 and 19, the same rationale used to reject those claims is used to reject the current ones.
Appellant argues that “In particular, at page 9 of the Final Office Action the Patent Office asserts that Venkitachalam “discusses a method for optimizing the checkpoint process by keeping track of what pages have been modified meaning that in order to do so an identification has to be made to determine whether the page in question has been modified or not).” Appellant agrees that to determine which memory pages have been modified, one must keep track of which memory pages have been modified, but that is not what claim 3 recites. Claim 3, in conjunction with claim 1, recites the determination that a memory page has been modified, and the identification of another memory page that has not been modified, and the generation of a verification value for the unmodified memory page, and sending of the verification value without sending the unmodified memory page to a second computing device. Venkitachalam’s disclosure of keeping track of what memory pages have been modified fails to teach or suggest these features. The Patent Office further asserts “Hunter further teaches verifying content (Full sync, as stated in the rejection to claim 1, all content in the source will he checked against all content in the target device).” Appellant submits that verifying content also fails to teach or suggest the determination that a memory page has been modified, and the identification of another memory page that has not been modified, and the generation of a verification value for the unmodified memory page, and sending of the verification value without sending the unmodified memory page to a second computing device.”
The examiner respectfully disagrees. In response to C, the examiner submits that in the process of identifying which pages are modified Venkitachalam must also identify which pages are not modified. Since the option is binary, by determining and identifying the pages that are modified one also identifies the pages that are not modified. As stated in Paragraph [0059] of Venkitachalam this can be done by the use of dirty bits. If the dirty bit is set to one value, then it means that the page has been modified. If it is set to another value then the page has not been modified. This means that Venkitachalam does teach the determination that pages are not modified. Hunter also does this, but it is not explicitly stated and there is not a great amount of detail given. In the section Full sync it is stated that the process identifies differences using checksums based off the content of the source and target data sets and if any differences are discovered then the process will send the differences to the target disk so that the two are synchronized. This means that modifications were made to the source data set (not necessarily the entire data set) that are not reflected in the target data set at the time of the synchronization. The contents of the source disk that were not changed (unmodified) are checked and identified as not being changed given that only the content of the source disk that are determined to be different are transferred to the target. The reason Venkitachalam is relied upon to teach the limitation for determining if a page is unmodified is 1: Venkitachalam explicitly recites a system that uses pages and 2: Venkitachalam describes a way to determine which pages have been modified and which have not. Therefore the claim limitations are taught.
Appellant argues “…Nowhere does Bissett suggest that the disk data contains memory pages. Thus, nowhere does Bissett teach or suggest the generation of a verification value “based on content of each memory page in the group of memory pages, ... Moreover, there is no need for identifiers because, in contrast to Appellant’s claim 6, Bissett discloses to “forward disk data.” Thus, Bissett fails to send identifiers because Bissett discloses to send the actual data. In contrast, Appellant’s claim 6 recites that the verification value is sent “without sending content of the group of memory pages.””
The examiner respectfully disagrees. In response to D, the examiner submits that Col. 4, lines 39-51 of Bissett show that a list of dirty pages (pages that have been modified) is collected. This shows that the memory uses pages as a particularly granularity of storage. Col. 7, lines 3-17 explicitly shows that a checksum (verification value) is created based on the disk data, which is data that can comprise multiple pages (data is a general term that can have varying size). This can be seen by reading further down the column to lines 29-30 when the triggering mechanism can be a modified page threshold. Since the data is made up of pages, when the checksum is created based on that data it is created based on the content of each memory page in the group as all the pages are part of the data being used to generate the checksum. This data and the checksum are then forwarded to the other computing device. Since the devices have to know what data the checksum is referencing, identifiers would also have to be sent otherwise the receiving device would get a checksum it does not know what to do with as it has no way to identify what to compare it to for verification. As stated in the final rejection the data also needs to be stored in the appropriate place (as Bissett is updating data so a previous copy can be located on the secondary device). This means an identifier would be included so the secondary device can recognize where the updated data is supposed to be placed. This is true of the majority of memory operations. When any data is being handled (read/copied/garbage collection/verified) there has to be identifiers to ensure the correct data is being operated on. When any metadata is being created that is related to particular data (which the checksum is), then an identifier will also be associated with it to ensure the metadata is properly associated with the correct data. It should also be noted that the data is forwarded once it is available and in a separate action the checksum is then sent to a different part of the availability manager (AM). 
Regarding Bissett teaching “without sending content of the group of memory pages”, Bissett is never relied upon to teach this limitation. Linkert is relied upon to teach this and the argument does not discuss Linkert or the combination.
The Appellant argues “Claims 2 and 4 depend from claim 1, and are therefore allowable for at least the reason that such claims depend from an allowable independent claim. Claim 13 depends from claim 12, and is therefore allowable for at least the reason that such claim depends from an allowable independent claim”. This argument has been considered and is not full persuasive. Specifically, Appellants content that since claims 1 and 12 are allowable so too are claims 2, 4, and 13. 
The examiner respectfully disagrees. In response to E, the examiner submits that since the independent claims are not allowable, claims 2, 4, and 13 are also not allowable.
The Appellant argues “Claim 8 depends from claim 1, and is therefore allowable for at least the reason that such claim depends from an allowable independent claim.” Specifically, Appellants content that since claim 1 is considered allowable so too is claim 8. 
The examiner respectfully disagrees. In response to F, the examiner submits that since the independent claims are not allowable, claims 8 is also not allowable.








Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.